Dismissed and Opinion Filed November 24, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00636-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                     On Appeal from the 382nd Judicial District Court
                                 Rockwall County, Texas
                             Trial Court Cause No. 1-15-76

                            MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Stoddart
                                  Opinion by Justice Francis

       This is an appeal from the trial court’s April 28, 2015 and June 10, 2015 orders denying

appellant’s motions to recuse the trial judge. Because no final judgment has been entered, and an

order denying a motion to recuse is appealable only upon final judgment, we directed appellant

to file a letter brief addressing our jurisdiction. See TEX. R. CIV. P. 18a(j)(1)(A); Ogletree v.

Matthews, 262 S.W.3d 316, 319 n.1 (Tex. 2007) (“Texas appellate courts have jurisdiction only

over final orders or judgments unless a statute permits an interlocutory appeal.”). Although

appellant complied, she has failed to show the Court has jurisdiction over the appeal.

Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).



150363F.P05                                       /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF M.A.A., A CHILD                On Appeal from the 382nd Judicial District
                                                  Court, Rockwall County, Texas
No. 05-15-00636-CV                                Trial Court Cause No. 1-15-76.
                                                  Opinion delivered by Justice Francis.
                                                  Justices Evans and Stoddart participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellees David Rohlf, Michael Goodman, James Andrew Aikens, Nancy
Aikens, Gary Arey, Susan Wright, Ann Marie Jordan, Shawn Richards, Carece Buraqck, Breena
Nichols Rhodes, and Matthew Joseph Aikens recover their costs, if any, of this appeal from
appellant Sherry Rhodes.


Judgment entered November 24, 2015.




                                            –2–